Citation Nr: 1707150	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  06-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What rating is warranted for posttraumatic stress disorder from January 24, 2012?

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Portland, Oregon and New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was most recently certified by the RO in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefits Management System.  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The case was remanded in August 2012, and the Veteran testified at a hearing in October 2014.  A hearing transcript has been associated with the claim.  The case was again remanded in March 2016 for additional development.  The case is now, once more, before the Board for appellate review.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further remand is necessary to ensure that due process is followed and that the examiner has satisfactorily reviewed this record in its entirety.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The March 2016 remand instructed the examiner to review the entire record, including all Virtual VA and VBMS files, provide a new examination to evaluate the current level of the Veteran's posttraumatic stress disorder, and assess the impact of the disorder on his ability to work.  All opinions expressed were to be accompanied by a fully reasoned rationale. 

The August 2016 examination report does not fulfill the terms of the remand.  The remand instructions required a complete review of the entire record, but it appears that the examiner only conducted a cursory review.  The examiner stated that neither the Veteran's DD Form 214 nor a copy of the January 23, 2012 examination report could be located in the record.  The Board observes that both documents are easily located in VBMS.  The examination report in question was received on January 25, 2012, and copies of the Veteran's DD Form 214 were received on January 20, 1977 and September 7, 2004.  These documents are bookmarked in VBMS and correctly labeled.  In light of the examiner's oversight regarding these documents, the validity of his review of the record is in question.  Hence, an addendum opinion is in order.  In the addendum, the examiner must review and discuss all relevant documents contained in the record, to include VA examination reports, Social Security Administration records, the October 2014 hearing transcript, and the Veteran's work history since 2011.  Please note the Veteran's work in a canteen as part of a therapy program and his previous experience as a forklift operator, as they relate to his PTSD.  

Finally, the Board finds that the examiner failed to provide a sufficient rationale for his opinion.  The examiner was unclear in his discussion of the Veteran's posttraumatic stress symptoms, their severity, and how those symptoms impacted the claimant's ability to find gainful employment.  The examiner provided a detailed history of the Veteran's symptoms, assigned a global assessment of functioning score, and characterized the symptoms as moderate, but the examiner must provide a clearer opinion as to the functional impact of this disorder on the Veteran's occupational abilities. 

Accordingly, the case is REMANDED for the following action:

1.  The August 2016 examiner must be provided access to the Veteran's VBMS and Virtual VA files in order to prepare an addendum opinion.  The examiner should indicate in the report whether or not the entire claims file was reviewed. 

2.  Following a review of all pertinent VBMS and Virtual VA records the August 2016 examiner must provide an addendum opinion addressing the nature and extent of the Veteran's PTSD symptoms, specifically discussing the January 2012 VA examination report, and Social Security records.  The examiner should describe the extent of any functional impairment due to posttraumatic stress disorder alone both socially and occupationally, in light of these records.  The examiner should also address the Veteran's testimony, to include his assertion that he barely sleeps, and that he experiences both depression and anxiety regarding working.  

The August 2016 examiner must address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's posttraumatic stress disorder alone either now prevents, or at any time during the appellate period prevented, all forms of substantially gainful employment that are consistent with his educational and occupational experience.  In so doing the examiner must address the fact that the Social Security Administration has found the appellant to be disabled due to an anxiety related disorder. 

3.  If the RO is unable to obtain clarification from the August 2016 VA examiner, or if otherwise deemed necessary, a new examination should be provided to address the nature and extent of the Veteran's posttraumatic stress disorder and whether that disorder alone warrants a total disability evaluation based on individual unemployability due to service connected disorders.  Any new examination must address the questions set forth in the paragraphs above.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

5.  Ensure that any examination report received fully complies with these remand directives.  The AOJ must ensure that the examiner documented their consideration of the Veteran's entire claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

6.  After undertaking any other development deemed appropriate, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




